Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

MBIA INSURANCE CORPORATION,

as Insurer

UPFC AUTO RECEIVABLES TRUST 2007-A,

as Issuer

UNITED AUTO CREDIT CORPORATION,

Individually and as Servicer

UPFC AUTO FINANCING CORPORATION,

as Seller

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee, as Trust Collateral Agent, as Collateral Agent and as Backup
Servicer

INSURANCE AGREEMENT

UPFC Auto Receivables Trust 2007-A

Class A-1 Notes, Class A-2 Notes

and Class A-3 Notes

Dated as of June 14, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1 ARTICLE II REPRESENTATIONS, WARRANTIES
AND COVENANTS Section 2.01.    Representation and Warranties of UACC, the
Servicer and the Seller    6 Section 2.02.    Affirmative Covenants of the
Servicer, UACC and the Seller    10 Section 2.03.    Negative Covenants of UACC,
the Servicer and the Seller    16 Section 2.04.    Representations and
Warranties of the Issuer.    17 Section 2.05.    Affirmative Covenants of the
Issuer.    20 Section 2.06.    Negative Covenants of the Issuer.    22 Section
2.07.    [Reserved]    23 ARTICLE III THE POLICY; REIMBURSEMENT Section 3.01.   
Issuance of the Policy    23 Section 3.02.    Payment of Fees and Premium    26
Section 3.03.    Reimbursement and Additional Payment Obligation    26 Section
3.04.    Indemnification; Limitation of Liability    28 Section 3.05.    Payment
Procedure    30 ARTICLE IV FURTHER AGREEMENTS Section 4.01.    Effective Date;
Term of the Insurance Agreement    30 Section 4.02.    Further Assurances and
Corrective Instruments    31 Section 4.03.    Obligations Absolute    31 Section
4.04.    Assignments; Reinsurance; Third-party Rights    33 Section 4.05.   
Liability of the Insurer    33 Section 4.06.    Parties Will Not Institute
Insolvency Proceedings    34 Section 4.07.    UACC, the Servicer, the Seller,
the Issuer, the Trustee, the Trust Collateral Agent, the Collateral Agent and
the Backup Servicer To Join in Enforcement Action    34 Section 4.08.   
Subrogation    34 Section 4.09.    Insurer’s Rights Regarding Actions,
Proceedings or Investigations    34 Section 4.10.    Specified Impaired Amount
Report    36 Section 4.11.    Insurer Financial Statements    36 ARTICLE V
DEFAULTS; REMEDIES Section 5.01.    Defaults    36 Section 5.02.    Remedies; No
Remedy Exclusive    39



--------------------------------------------------------------------------------

Section 5.03.    Waivers    39 ARTICLE VI MISCELLANEOUS Section 6.01.   
Amendments, Etc    40 Section 6.02.    Notices    40 Section 6.03.   
Severability    41 Section 6.04.    Governing Law    41 Section 6.05.    Consent
to Jurisdiction    41 Section 6.06.    Consent of the Insurer    42 Section
6.07.    Counterparts    42 Section 6.08.    Headings    42 Section 6.09.   
Trial by Jury Waived    42 Section 6.10.    Limited Liability    43 Section
6.11.    Entire Agreement    43 [Remainder of page intentionally blank;
signature page follows]    43

 

ii



--------------------------------------------------------------------------------

INSURANCE AGREEMENT

INSURANCE AGREEMENT (this “Insurance Agreement”), dated as of June 14, 2007 by
and among UPFC AUTO RECEIVABLES TRUST 2007-A, as Issuer (the “Issuer”), UPFC
AUTO FINANCING CORPORATION, as Seller (the “Seller”), UNITED AUTO CREDIT
CORPORATION, individually (“UACC”) and in its capacity as Servicer under the
Sale and Servicing Agreement described below (together with its permitted
successors and assigns, the “Servicer”), MBIA INSURANCE CORPORATION, as Insurer
(the “Insurer”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee (the
“Trustee”), as Trust Collateral Agent (the “Trust Collateral Agent”), as
Collateral Agent (the “Collateral Agent”) and as Backup Servicer (the “Backup
Servicer”).

WHEREAS, the Indenture dated as of June 1, 2007 relating to UPFC Auto
Receivables Trust 2007-A Class A-1 Notes, Class A-2 Notes and Class A-3 Notes,
(the “Obligations”), between the Issuer, the Trustee and the Trust Collateral
Agent (the “Indenture”) provides for, among other things, the issuance of asset
backed notes representing debt obligations secured by the collateral pledged
thereunder and the Insurer has agreed to issue its Note Guaranty Insurance
Policy (the “Policy”) that guarantees certain payments on the Obligations; and

WHEREAS, the Insurer shall be paid an insurance premium pursuant to the Sale and
Servicing Agreement and the details of such premium are set forth herein; and

WHEREAS, UACC, the Servicer, the Backup Servicer, the Trustee, the Collateral
Agent, the Trust Collateral Agent, the Seller and the Issuer have undertaken
certain obligations in consideration of the Insurer’s issuance of the Policy;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The terms defined in this Article I shall have the meanings provided herein for
all purposes of this Insurance Agreement, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Unless the context
clearly requires otherwise, all capitalized terms used herein and not otherwise
defined in this Article I shall have the meanings assigned to them in the Sale
and Servicing Agreement or the Indenture, as applicable. All words used herein
shall be construed to be of such gender or number as the circumstances require.
This “Insurance Agreement” shall mean this Insurance Agreement as a whole and as
the same may, from time to time hereafter, be amended, supplemented or modified.
The words “herein,” “hereby,” “hereof,” “hereto,” “hereinabove” and
“hereinbelow,” and words of similar import, refer to this Insurance Agreement as
a whole and not to any particular paragraph, clause or other subdivision hereof,
unless otherwise specifically noted.

“Bankruptcy Code” means 11 U.S.C. §§ 101, et seq., as amended.



--------------------------------------------------------------------------------

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in the states of California, Texas, Delaware or
New York are authorized or obligated by law or executive order to be closed.

“Capitalized Lease” means all monetary obligations of a Person under any lease
or similar arrangement of such Person which, in accordance with GAAP, should be
capitalized or classified as capitalized leases on the balance sheet of such
Person and, for purposes of this Agreement, the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP.

“Change of Control” means (i) a transfer of ownership or grant by UPFC or any of
its Affiliates of any membership or ownership interest in UPFC or any of its
Affiliates or amendment or change in the organizational documents or operating
agreements of UPFC or any of its Affiliates as a result of which Guillermo Bron
ceases to own, hold or Control more than 25 percent of the voting interests in
UPFC or any of its Affiliates or (ii) United PanAm Financial Corp. ceases to be
a publicly traded company.

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Collateral Agent” means Deutsche Bank Trust Company Americas, a national
banking association, as collateral agent under the Spread Account Agreement, and
any successor to the Collateral Agent under the Spread Account Agreement.

“Commission” means the Securities and Exchange Commission.

“Control” or “Controlled By” shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or membership
interest, by contract or otherwise, and, without limiting the generality of the
foregoing, any Person who, individually or with his immediate family or any
other Affiliate, directly or indirectly owns or holds 25 percent or more of the
voting interest or equity interest in any other Person shall be deemed to
Control such other Person.

“Date of Issuance” means the date on which the Policy is issued as specified
therein.

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Insurance Agreement Event of
Default.

“EBITDA” for a twelve month period of determination shall mean the sum of UPFC’s
pretax earnings from continuing operations, Interest Expense and depreciation,
depletion, and amortization of tangible and intangible assets, before
extraordinary gains, minority interests, and miscellaneous gains and losses, in
each case for such period, computed, calculated and determined on a consolidated
basis for UPFC in accordance with GAAP.

“Financial Statements” means, with respect to UPFC, the consolidated balance
sheets and the statements of income, retained earnings and cash flows and the
notes thereto which have been provided to the Insurer.

 

2



--------------------------------------------------------------------------------

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Policy.

“GAAP” means generally accepted accounting principles, including principles of
consolidation, applied on a consistent basis.

“Indebtedness” means at any time and with respect to any Person (and without
duplication) all items of indebtedness, obligation or liability of such Person,
whether matured or unmatured, liquidated or unliquidated, direct or contingent,
joint or several, including, without limitation or duplication: (a) all
obligations of such Person for borrowed money, (b) all indebtedness secured by
Liens on property owned by such Person, whether or not the Indebtedness secured
thereby should have been assumed or guaranteed by such Person, (c) guaranties
and endorsements (other than for purposes of collection in the ordinary course
of business) by such Person and other contingent obligations of such Person in
respect of, or to purchase or otherwise acquire, indebtedness or obligations of
others, (d) all Capitalized Leases of such Person, (e) all indebtedness and
obligations of others guaranteed by such Person, (f) all obligations of such
Person to pay a specified purchase price for goods or services, whether or not
delivered or accepted (i.e., take-or-pay and similar obligations), (g) all
obligations of such Person under any interest rate swap program or any similar
agreement, arrangement or undertaking relating to fluctuations in interest rate,
(h) all obligations of such Person in respect to letters of credit, under
acceptance facilities, in respect of unfunded vested benefits under any Plan, in
respect of foreign currency exchange agreements and in respect of deferred
compensation agreements or arrangements, (i) all obligations of such Person to
pay the deferred purchase price of property or services and (j) all obligations
of such Person to advance funds to, or purchase or lease assets, property or
services from, any other Person in order to maintain the financial condition of
such Person.

“Indemnification Agreement” means the Indemnification Agreement dated as of
June 5, 2007 among the Insurer, UACC and Deutsche Bank Securities.

“Indenture” means the Indenture dated as of June 1, 2007 among the Issuer, the
Trust Collateral Agent and the Trustee as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

“Insurance Agreement Event of Default” means any event of default specified in
Section 5.01 hereof.

“Interest Expense” for a twelve month period of determination shall mean UPFC’s
total gross interest expense during such period (excluding interest income), and
shall in any event include, without limitation, (i) interest expensed (whether
or not paid) on all Indebtedness of each of the Servicer and UPFC, (ii) the
amortization of debt discounts, (iii) the amortization of all fees payable in
connection with the incurrence of Indebtedness of either of the Servicer or UPFC
to the extent included in interest expense, and (iv) the portion of any
Capitalized Lease obligation allocable to interest expense, in each case for
such period, computed, calculated and determined on a consolidated basis for
UPFC in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended.

“Late Payment Rate” means, for any date of determination, the rate of interest
as it is publicly announced by Citibank, N.A. at its principal office in
New York, New York as its prime rate (any change in such prime rate of interest
to be effective on the date such change is announced by Citibank, N.A.) plus 2%.
The Late Payment Rate shall be computed on the basis of a year of 365 days,
calculating the actual number of days elapsed. In no event shall the Late
Payment Rate exceed the maximum rate permissible under any applicable law
limiting interest rates.

“Liabilities” shall have the meaning ascribed to such term in Section 3.04(a)
hereof.

“Losses” means (a) any actual out-of-pocket loss paid by the Insurer or its
respective parents, subsidiaries and affiliates or any shareholder, director,
officer, employee, agent or any “controlling person” (as such term is used in
the Securities Act) of any of the foregoing and (b) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

“Material Adverse Change” means, in respect of any Person, a material adverse
change in (a) the business, financial condition, results of operations or
properties of such Person or (b) the ability of such Person to perform its
obligations under any of the Transaction Documents.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by the
Insurer.

“Obligor” means the original obligor under each Receivable, including any
guarantor of such obligor and their respective successors.

“Offering Document” means the Prospectus dated February 5, 2007 and the
Prospectus Supplement thereto dated June 5, 2007 of the Issuer in respect of the
Obligations (and any amendment or supplement thereto) and any other offering
document in respect of the Obligations prepared by UACC, the Servicer, the
Seller or the Issuer that makes reference to the Policy.

“Opinion Facts and Assumptions” means the facts and assumptions contained in the
insolvency opinion dated June 14, 2007 by Mitchell Silberberg & Knupp LLP and
the officer’s certificates attached as exhibits thereto insofar as they relate
to the Seller, the Issuer and UACC.

“Owner” shall have the meaning set forth in the Policy.

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, limited
liability company, partnership or other organization or entity (whether
governmental or private).

 

4



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan or welfare benefit plan subject
to ERISA or Section 401(a) of the Code, and in respect of which UPFC or any of
its Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Premium” means the premium payable in accordance with Section 3.02 hereof.

“Premium Letter” means the Premium Letter from the Insurer to UACC, the Issuer,
the Trustee and the Trust Collateral Agent dated June 14, 2007.

“Premium Percentage” shall have the meaning ascribed to such term in
Section 3.02 hereof.

“Sale Agreement” means the Sale Agreement dated as of June 1, 2007, between the
Seller and UACC, as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of June 1, 2007 among the Issuer, the Seller, the Servicer, the Backup Servicer,
the Trust Collateral Agent and the Designated Backup Subservicer, as the same
may be amended or supplemented from time to time in accordance with the terms
thereof.

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“Specified Impaired Amount” means the aggregate Principal Balance of the
Receivables subject to a Chapter 7 or Chapter 13 proceeding under the Bankruptcy
Code that are more than 120 days past due.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, and, if such corporation shall for
any reason no longer perform the functions of a securities rating agency, “S&P”
shall be deemed to refer to any other nationally recognized rating agency
designated by the Insurer.

“Tangible Stockholders’ Equity” means shareholders’ equity less goodwill.

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP, after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, copyrights and
service marks.

“Term of the Insurance Agreement” shall be determined as provided in
Section 4.01 hereof.

 

5



--------------------------------------------------------------------------------

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Transaction Documents.

“Transaction Documents” means this Insurance Agreement, the Indemnification
Agreement, the Indenture, the Trust Agreement, the Sale and Servicing Agreement,
the Sale Agreement, the Underwriting Agreement, the Mail Box Access Agreement,
the Premium Letter, the Spread Account Agreement and the Obligations.

“Trust Agreement” means the Amended and Restated Trust Agreement dated as of
June 14, 2007 between the Seller and Wells Fargo Delaware Trust Company, as
Owner Trustee, as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

“Trust Collateral Agent” means Deutsche Bank Trust Company Americas, a New York
banking corporation, as trust collateral agent under the Indenture, and any
successor to the Trust Collateral Agent under the Indenture.

“Trustee” means Deutsche Bank Trust Company Americas, as Trustee under the
Indenture, and any successor Trustee under the Indenture.

“Trust Indenture Act” means the Trust Indenture Act of 1939, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.

“Underwriter” means Deutsche Bank Securities.

“Underwriting Agreement” means the Underwriting Agreement between the
Underwriter and the Seller with respect to the offer and sale of the
Obligations, as the same may be amended from time to time.

“UPFC” means United Pan Am Financial Corp.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.01. Representation and Warranties of UACC, the Servicer and the
Seller. UACC, the Servicer and the Seller represent, warrant and covenant as of
the Date of Issuance, each as to those matters relating to itself, as follows:

(a) Due Organization and Qualification. UACC, the Servicer and the Seller are
each a corporation, duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of organization. Each of UACC, the
Servicer and the Seller is duly qualified to do business, is in good standing
and has obtained all licenses, permits, charters, registrations and approvals
(together, “approvals”) necessary for the conduct of its business as currently
conducted and as described in the Offering Document and the performance of its
obligations under the Transaction Documents in each jurisdiction in which the
failure to be so qualified or to obtain such approvals would render any
Transaction Document unenforceable in any respect or would have a material
adverse effect upon the Transaction, the Owners or the Insurer.

 

6



--------------------------------------------------------------------------------

(b) Power and Authority. Each of the Servicer and the Seller has all necessary
power and authority to conduct its business as currently conducted and, as
described in the Offering Document, to execute, deliver and perform its
obligations under the Transaction Documents and to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by UACC, the Servicer and the Seller have been duly
authorized by all necessary action and do not require any additional approvals
or consents of, or other action by or any notice to or filing with, any Person,
including, without limitation, any governmental entity or the Servicer’s,
UACC’s, or the Seller’s stockholders, which have not previously been obtained or
given by the Servicer, UACC or the Seller.

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by UACC, the Servicer or the Seller, the consummation of the
transactions contemplated thereby or by the Offering Document or the
satisfaction of the terms and conditions of the Transaction Documents:

(i) conflicts with or results in any breach or violation of any provision of the
organizational documents of the Servicer, UACC or the Seller or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
currently in effect having applicability to the Servicer, UACC or the Seller or
any of their material properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over the Servicer, UACC or the Seller;

(ii) constitutes a default by the Servicer, UACC or the Seller under or a breach
of any provision of any loan agreement, mortgage, indenture or other agreement
or instrument to which the Servicer, UACC or the Seller is a party or by which
any of its or their respective properties, which are individually or in the
aggregate material to the Servicer, UACC or the Seller, is or may be bound or
affected; or

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Servicer, UACC or the Seller, except as contemplated by the
Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Servicer, UACC or the Seller, or any of its or their subsidiaries,
or any properties or rights of the Servicer, UACC or the Seller or any of its or
their subsidiaries, pending or, to the Servicer’s, UACC’s or the Seller’s
knowledge after reasonable inquiry, threatened, which in any case could
reasonably be expected to result in a Material Adverse Change with respect to
UACC, the Servicer or the Seller.

(f) Valid and Binding Obligations. The Obligations, when executed, authenticated
and issued in accordance with the Indenture, and the Transaction Documents
(other than the Obligations), when executed and delivered by the Servicer, the
Seller and

 

7



--------------------------------------------------------------------------------

UACC, will constitute the legal, valid and binding obligations of the Servicer,
UACC, the Seller, and the Trust, as applicable, enforceable in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. None of the Servicer, UACC or the Seller will at any
time in the future deny that the Transaction Documents constitute the legal,
valid and binding obligations of the Servicer, UACC, the Seller or the Trust, as
applicable.

(g) Financial Statements. The Financial Statements of UPFC, copies of which have
been furnished to the Insurer by UACC, (i) are, as of the dates and for the
periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of UPFC,
as of the dates and for the periods indicated and (iii) have been prepared in
accordance with generally accepted accounting principles consistently applied,
except as noted therein (subject as to interim statements to normal year-end
adjustments). Since the date of the most recent Financial Statements, there has
been no Material Adverse Change in respect of UPFC, UACC, the Seller or the
Servicer. Except as disclosed in the Financial Statements, UPFC, UACC, the
Seller and the Servicer are not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change in respect of UPFC, UACC, the Seller or the
Servicer.

(h) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Servicer, UACC or the Seller in the conduct of
its business violates any law, regulation, judgment, agreement, order or decree
applicable to any of them that, if enforced, could reasonably be expected to
result in a Material Adverse Change with respect to the Servicer, UACC or the
Seller. The Servicer, UACC and the Seller are not in breach of or in default
under any applicable law or administrative regulation of its respective
jurisdiction of organization, or any department, division, agency or
instrumentality thereof or of the United States or any applicable judgment or
decree or any loan agreement, note, resolution, certificate, agreement or other
instrument to which the Servicer, UACC or the Seller is a party or is otherwise
subject which, if enforced, would have a material adverse effect on the ability
of the Servicer, UACC or the Seller, as the case may be, to perform its
respective obligations under the Transaction Documents.

(i) Taxes. The Servicer, UACC and the Seller and the Servicer’s, UACC’s and the
Seller’s parent company or companies have filed prior to the date hereof all
federal and state tax returns that are required to be filed and paid all taxes,
including any assessments received by them that are not being contested in good
faith, to the extent that such taxes have become due, except for any failures to
file or pay that, individually or in the aggregate, would not result in a
Material Adverse Change with respect to the Servicer, UACC or the Seller.

(j) Accuracy of Information. Neither the Transaction Documents nor other
information relating to the Receivables, the operations of the Servicer, UACC or
the Seller (including servicing or origination of loans) or the financial
condition of the Servicer,

 

8



--------------------------------------------------------------------------------

UACC or the Seller (collectively, the “Documents”), as amended, supplemented or
superseded, furnished to the Insurer by the Servicer, UACC or the Seller
contains any statement of a material fact by the Servicer, UACC or the Seller
which was untrue or misleading in any material adverse respect when made. None
of the Servicer, UACC or the Seller has any knowledge of circumstances that
could reasonably be expected to cause a Material Adverse Change with respect to
the Servicer, UACC or the Seller. Since the furnishing of the Documents, there
has been no change or any development or event involving a prospective change
known to the Servicer, UACC or the Seller that would render any of the Documents
untrue or misleading in any material respect.

(k) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the headings
“The Policy” and “The Insurer” or the consolidated financial statements of the
Insurer incorporated by reference in the Offering Document. Neither the offer
nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws. The Trust is not
required to be registered as an “investment company” under the Investment
Company Act.

(l) Transaction Documents. Each of the representations and warranties of the
Servicer, UACC and the Seller contained in the Transaction Documents is true and
correct in all material respects, and the Servicer, UACC and the Seller hereby
make each such representation and warranty to, and for the benefit of, the
Insurer as if the same were set forth in full herein.

(m) Solvency; Fraudulent Conveyance. The Servicer, UACC and the Seller are
solvent and will not be rendered insolvent by the Transaction and, after giving
effect to the Transaction, none of the Servicer, UACC or the Seller will be left
with an unreasonably small amount of capital with which to engage in its
business, nor does the Servicer, UACC or the Seller intend to incur, or believe
that it has incurred, debts beyond its ability to pay as they mature. None of
the Servicer, UACC or the Seller contemplates the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of the
Servicer, UACC or the Seller or any of their assets. The amount of consideration
being received by the Issuer upon the sale of the Obligations to the Underwriter
constitutes reasonably equivalent value and fair consideration for the interest
in the Receivables securing the Obligations. UACC is not transferring the
Receivables to the Seller, the Seller is not transferring the Receivables to the
Issuer, the Issuer is not pledging the Receivables to the Trustee and the Issuer
is not selling the Obligations to the Underwriter, as provided in the
Transaction Documents, with any intent to hinder, delay or defraud any of the
Seller’s or UACC’s creditors.

 

9



--------------------------------------------------------------------------------

(n) Principal Place of Business.

(i) The principal place of business of UACC and the Servicer is located in
Irvine, California and UACC and the Servicer are a corporation organized under
the laws of the State of California. “United Auto Credit Corporation” is the
correct legal name of UACC and the Servicer indicated on the public records of
UACC’s and the Servicer’s jurisdiction of organization which shows UACC and the
Servicer to be organized.

(ii) The principal place of business of the Seller is located in Hurst, Texas
and the Seller is a corporation organized under the laws of the State of Texas.
“UPFC Auto Financing Corporation” is the correct legal name of the Seller
indicated on the public records of the Seller’s jurisdiction of organization
which shows the Seller to be organized.

(o) Opinion Facts and Assumptions. The Opinion Facts and Assumptions insofar as
they relate to the Seller and UACC are true and correct as of the Date of
Issuance.

Section 2.02. Affirmative Covenants of the Servicer, UACC and the Seller. The
Servicer, UACC and the Seller hereby agree that during the Term of the Insurance
Agreement, unless the Insurer shall otherwise expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. The Servicer, UACC and the
Seller shall not be in default under the Transaction Documents and shall comply
with all material requirements of any law, rule or regulation applicable to it.
None of the Servicer, UACC or the Seller shall agree to any amendment to or
modification of the terms of any Transaction Documents unless the Insurer shall
have given its prior written consent.

(b) Corporate Existence. The Servicer, its successors and assigns, UACC, its
successors and assigns, the Seller, its successors and assigns shall maintain
their corporate or business trust existence and shall at all times continue to
be duly organized under the laws of their respective jurisdictions of
organization and duly qualified and duly authorized (as described in section
2.01(a), (b) and (c) hereof) and shall conduct its business in accordance with
the terms of its certificate or articles of incorporation, bylaws and
organizational documents.

(c) Financial Statements; Accountants’ Reports; Other Information. The Servicer,
UACC and the Seller shall keep or cause to be kept in reasonable detail books
and records of account of their assets and business, including, but not limited
to, books and records relating to the Transaction. The Servicer and the Seller
shall furnish or cause to be furnished to the Insurer:

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of UPFC, the audited consolidated
balance sheets of UPFC, and its subsidiaries as of the end of such fiscal year
and the related audited consolidated statements of income, changes in
shareholders’ equity and cash flows for such fiscal year, all in reasonable
detail

 

10



--------------------------------------------------------------------------------

and stating in comparative form the respective figures for the corresponding
date and period in the preceding fiscal year, prepared in accordance with
generally accepted accounting principles, consistently applied, and accompanied
by the audit opinion of UPFC’s independent accountants (which shall be
nationally recognized independent public accounting firms) and by the
certificate specified in Section 2.02(e) hereof.

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 90 days after each of the first three fiscal quarters of each fiscal year
of UPFC, the unaudited consolidated balance sheets of UPFC and its subsidiaries
as of the end of such fiscal quarter and the related unaudited consolidated
statements of income, changes in shareholders’ equity and cash flows for such
fiscal quarter, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the preceding fiscal
year, prepared in accordance with generally accepted accounting principles
consistently applied and accompanied by the certificate specified in
Section 2.02(e) hereof.

(iii) Initial and Continuing Reports. On or before the Closing Date, the
Servicer will provide the Insurer a copy of the magnetic tape to be delivered to
the Trustee, the Trust Collateral Agent and the Backup Servicer on the Closing
Date, setting forth, as to each Receivable, the information (as of the close of
business on the prior day) required under the definition of “Schedule of
Receivables” at Section 1.1 of the Sale and Servicing Agreement. Thereafter, the
Servicer shall deliver to the Insurer the reports required by Section 4.9 of the
Sale and Servicing Agreement pursuant to the terms of Section 4.9 of the Sale
and Servicing Agreement.

(iv) Computer Diskette. Upon request of the Insurer, the Servicer will deliver
to the Insurer on a quarterly basis a computer diskette containing a summary of
the information provided to the Insurer pursuant to clause (iii) of this
Section 2.02(c) and also containing information similar to the information
provided in the Schedule of Receivables and any supplements delivered to the
Trust Collateral Agent and the Backup Servicer pursuant to the Sale and
Servicing Agreement and described in Schedule A of the Sale and Servicing
Agreement.

(v) Certain Information. Upon the reasonable request of the Insurer, the
Servicer and the Seller shall promptly provide copies of any requested proxy
statements, financial statements, reports and registration statements which the
Servicer or the Seller files with, or delivers to, the Commission or any
national securities exchange.

(vi) Other Information. Promptly upon receipt thereof, copies of all schedules,
financial statements or other similar reports delivered to or by the Servicer or
the Seller pursuant to the terms of the Transaction Documents and, promptly upon
request, such other data as the Insurer may reasonably request.

 

11



--------------------------------------------------------------------------------

(vii) Information Regarding Warehouse Agreement. Promptly upon receipt thereof,
copies of (a) all requests for waiver or consent relating to the warehouse
facility or agreement with Deutsche Bank AG, New York Branch (the “Deutsche Bank
Warehouse Facility”) and (b) any notice of nonrenewal of the Deutsche Bank
Warehouse Facility.

All financial statements specified in clause (i) of this Section 2.02(c) shall
be furnished in consolidated form for UPFC and all its subsidiaries in the event
UPFC shall consolidate its financial statements with its subsidiaries.

The Insurer agrees that it and its agents, accountants and attorneys shall keep
confidential all financial statements, reports and other information delivered
by the Servicer pursuant to this Section 2.02(c) to the extent provided in
Section 2.02(f) hereof.

(d) Monthly Compliance Certificate. The Servicer shall deliver to the Insurer,
on the 25th day of each month and if such day is not a Business Day then on the
next Business Day a certificate signed by an officer of UACC:

(i) stating the most recent Tangible Net Worth for UPFC;

(ii) stating the amount of committed and in good standing warehouse facilities
maintained by UACC; and

(iii) listing each Insurance Agreement Event of Default that has occurred.

(e) Compliance Certificate. UACC, the Servicer and the Seller shall deliver to
the Insurer, concurrently with the delivery of the financial statements required
pursuant to Section 2.02(c)(i) and (ii) hereof, one or more certificates signed
by an officer of UACC, an officer of the Servicer and an officer of the
applicable Seller authorized to execute such certificates on behalf of UACC, the
Servicer and the Seller stating that:

(i) a review of the Servicer’s performance under the Transaction Documents
during such period has been made under such officer’s supervision;

(ii) to the best of such individual’s knowledge following reasonable inquiry, no
Default or Insurance Agreement Event of Default has occurred or, if a Default or
Insurance Agreement Event of Default has occurred, specifying the nature thereof
and, if the Servicer has a right to cure, stating in reasonable detail
(including, if applicable, any supporting calculations) the steps, if any, being
taken by the Servicer to cure such Default or Insurance Agreement Event of
Default or to otherwise comply with the terms of the agreement to which such
Default or Insurance Agreement Event of Default relates;

(iii) the attached financial statements submitted in accordance with
Section 2.02(c)(i) or (ii) hereof, as the case may be, are complete and correct
in all material respects and present fairly the financial condition and results
of operations of UPFC and its subsidiaries as of the dates and for the periods
indicated, in accordance with generally accepted accounting principles
consistently applied; and

 

12



--------------------------------------------------------------------------------

(f) Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, a Default or an
Insurance Agreement Event of Default UACC, the Servicer and the Seller shall,
upon the reasonable request of the Insurer, permit the Insurer or its authorized
agents and the Backup Servicer:

(i) to inspect the books and records of UACC, the Servicer and the Seller as
they may relate to the Obligations, the obligations of UACC, the Servicer, or
the obligations of the Seller under the Transaction Documents, and the
Transaction;

(ii) to discuss the affairs, finances and accounts of UACC, the Servicer or the
Seller with the applicable chief operating officer and chief financial officer;
and

(iii) with UACC’s, the Servicer’s or the Seller’s consent, as applicable, which
consent shall not be unreasonably withheld, to discuss the affairs, finances and
accounts of UACC, the Servicer or the Seller with UACC’s, the Servicer’s or the
Seller’s independent accountants, provided that an officer of UACC, the Servicer
or the Seller shall have the right to be present during such discussions.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of UACC, the Servicer or the
Seller. The books and records of UACC shall be maintained at the address of UACC
designated herein for receipt of notices, unless UACC shall otherwise advise the
parties hereto in writing. The books and records of the Seller shall be
maintained at the address of the Seller designated herein for receipt of
notices, unless the Seller shall otherwise advise the parties hereto in writing.
The books and records of the Servicer shall be maintained at the address of the
Servicer designated herein for receipt of notices, unless the Servicer shall
otherwise advise the parties hereto in writing.

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

(g) Notice of Material Events. UACC, the Servicer and the Seller shall be
obligated (which obligation shall be satisfied as to each if performed by UACC,
the Servicer or the Seller) promptly to inform the Insurer in writing of the
occurrence of any of the following to the extent any of the following relate to
it:

(i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation or rule making
or disciplinary proceeding in any federal, state or local court or before any
arbitration board, or any such proceeding threatened by any government agency,
that has a reasonable likelihood of being adversely determined and (A) if so
determined, could have a material adverse effect on the Servicer, the Seller,
the Owners or the Insurer, (B) would be required to be disclosed to the
Commission or to the UACC’s, the Servicer’s or the Seller’s shareholders or
(C) would result in a Material Adverse Change with respect to UACC, the Servicer
or the Seller;

 

13



--------------------------------------------------------------------------------

(ii) any change in the location of the Servicer’s or the Seller’s principal
office or any change in the location of Servicer’s or the Seller’s books and
records;

(iii) the occurrence of any Default or Insurance Agreement Event of Default or
of any Material Adverse Change;

(iv) the commencement of any proceedings by or against UACC, the Servicer or the
Seller under any applicable bankruptcy, reorganization, liquidation,
rehabilitation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, conservator, trustee or similar
official shall have been, or may be, appointed or requested for UACC, the
Servicer or the Seller or any of its or their assets; or

(v) the receipt of notice that (A) UACC, the Servicer or the Seller is being
placed under regulatory supervision, (B) any license, permit, charter,
registration or approval necessary for the conduct of UACC’s, the Servicer’s or
the Seller’s business is to be or may be suspended or revoked, or (C) UACC, the
Servicer or the Seller is to cease and desist any practice, procedure or policy
employed by UACC, the Servicer or the Seller in the conduct of its business,
which, in any such case, may result in a Material Adverse Change with respect to
UACC, the Servicer or the Seller or would have a material adverse effect on the
Owners or the Insurer.

(h) Financing Statements and Further Assurances. The Servicer shall, at its own
expense, promptly take, or cause to be taken, such actions as may be necessary
to (or as may be requested by the Insurer and, in the reasonable judgment of the
Insurer, are necessary or desirable) (i) create and maintain the Indenture as a
valid and perfected Lien covering the Collateral and (ii) fully preserve and
protect the perfected first priority security interest of the Trust Collateral
Agent for the benefit of the Trust Secured Parties in, and all rights of the
Trust Collateral Agent for the benefit of the Trust Secured Parties with respect
to, the Collateral, including, without limitation, the execution and filing of
all necessary financing statements or other instruments, and any amendments or
continuation statements relating thereto, necessary to be kept and filed in such
manner and in such places as may be required by law to preserve and protect
fully the interest of the Trust Collateral Agent in the Collateral. In addition,
each of the Servicer and the Seller agrees to cooperate with S&P and Moody’s in
connection with any review of the Transaction that

 

14



--------------------------------------------------------------------------------

may be undertaken by S&P or Moody’s after the date hereof and to provide all
information reasonably requested by S&P or Moody’s. In the event that a
successor servicer is appointed pursuant to the Sale and Servicing Agreement,
the transition costs and expenses incurred by such successor servicer shall be
paid in accordance with Section 5.7 of the Sale and Servicing Agreement.

(i) Maintenance of Licenses. UACC, the Servicer and the Seller, respectively, or
any successors thereof shall maintain or cause to be maintained all licenses,
permits, charters and registrations which are material to the conduct of its
business.

(j) Redemption of Obligations. UACC, the Servicer and the Seller shall instruct
the Trustee, upon redemption or payment in full of the Obligations pursuant to
the Indenture or otherwise, to furnish to the Insurer a notice of such
redemption and, upon a redemption or payment in full of the Obligations, to
surrender the Policy to the Insurer for cancellation.

(k) Disclosure Document. Each Offering Document delivered with respect to the
Obligations shall clearly disclose that the Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law.

(l) Servicing of Receivables. The Servicer shall perform such actions with
respect to the Receivables as are required by or provided in the Sale and
Servicing Agreement. The Servicer will provide the Insurer with written notice
of any change or amendment to any Transaction Document as currently in effect.

(m) Maintenance of Security Interest. On or before each February 28, beginning
in 2008, so long as any of the Obligations are outstanding, the Servicer shall
furnish to the Insurer and the Trust Collateral Agent an officers’ certificate
either stating that such action has been taken with respect to the recording,
filing, rerecording and refiling of any financing statements and continuation
statements as is necessary to maintain the interest of the Trust Collateral
Agent created by the Indenture with respect to the Collateral and reciting the
details of such action or stating that no such action is necessary to maintain
such interests. Such officers’ certificate shall also describe the recording,
filing, rerecording and refiling of any financing statements and continuation
statements that will be required to maintain the interest of the Trust
Collateral Agent in the Collateral until the date such next officers’
certificate is due. The Servicer will use its best efforts to cause any
necessary recordings or filings to be made with respect to the Collateral.

(n) Closing Documents. The Servicer shall provide or cause to be provided to the
Insurer a loose transcript of the Transaction Documents and the Offering
Document and an executed original copy of each document executed in connection
with the Transaction within 60 days after the date of closing. Upon the request
of the Insurer, the Servicer shall provide or cause to be provided to the
Insurer a copy of each of the Transaction Documents on computer diskette, in a
format acceptable to the Insurer.

 

15



--------------------------------------------------------------------------------

(o) Preference Payments. With respect to any Preference Amount (as defined in
the Policy), the Servicer shall provide to the Insurer upon the request of the
Insurer:

(i) a certified copy of the final nonappealable order of a court having
competent jurisdiction ordering the recovery by a trustee in bankruptcy as
voidable preference amounts included in previous distributions under Section 5.7
of the Sale and Servicing Agreement to any Owner pursuant to the United States
Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”);

(ii) an opinion of counsel satisfactory to the Insurer, and upon which the
Insurer shall be entitled to rely, stating that such order is final and is not
subject to appeal;

(iii) an assignment in such form as is reasonably required by the Insurer,
irrevocably assigning to the Insurer all rights and claims of the Servicer, the
Trustee and any Owner relating to or arising under the Receivable against the
debtor which made such preference payment or otherwise with respect to such
preference amount; and

(iv) appropriate instruments to effect (when executed by the affected party) the
appointment of the Insurer as agent for the Trustee and any Owner in any legal
proceeding relating to such preference payment being in a form satisfactory to
the Insurer.

Section 2.03. Negative Covenants of UACC, the Servicer and the Seller. UACC, the
Servicer and the Seller hereby agree that during the Term of the Insurance
Agreement, unless the Insurer shall otherwise expressly consent in writing:

(a) Impairment of Rights. None of UACC, the Servicer or the Seller shall take
any action, or fail to take any action, if such action or failure to take action
may result in a material adverse change as described in clause (b) of the
definition of Material Adverse Change with respect to UACC, the Servicer or the
Seller, or may interfere with the enforcement of any rights of the Insurer under
or with respect to the Transaction Documents. UACC, the Servicer or the Seller,
as the case may be, shall give the Insurer written notice of any such action or
failure to act on the earlier of (i) the date upon which any publicly available
filing or release is made with respect to such action or failure to act or
(ii) promptly prior to the date of consummation of such action or failure to
act. UACC, the Servicer and the Seller shall furnish to the Insurer all
information requested by it that is reasonably necessary to determine compliance
with this Section (a).

(b) Adverse Selection Procedure. UACC, the Servicer and the Seller shall not use
any adverse selection procedure in selecting Receivables to be transferred to
the Trust Collateral Agent from the outstanding Receivables that qualify under
the Indenture or the Sale and Servicing Agreement for inclusion in the
Collateral.

(c) Waiver, Amendments, Etc. None of UACC, the Servicer or the Seller shall
waive, modify or amend, or consent to any waiver, modification or amendment of,
any of the terms, provisions or conditions of any of the Transaction Documents
without the prior written consent of the Insurer.

 

16



--------------------------------------------------------------------------------

(d) Receivables; Charge off Policy. Except as otherwise permitted in the
Indenture or Sale and Servicing Agreement, the Servicer and the Seller shall not
materially alter or amend any Receivable, their respective collection policies
or their respective charge-off policies in a manner that materially adversely
affects the Insurer unless the Insurer shall have previously given its consent,
which consent shall not be withheld unreasonably.

Section 2.04. Representations and Warranties of the Issuer. As of the Date of
Issuance, the Issuer represents, warrants and covenants as follows:

(a) Due Organization and Qualification. The Issuer is a statutory trust and is
duly organized and validly existing under the laws of its jurisdiction of
organization. The Issuer is duly qualified to do business and has obtained all
licenses, permits, charters, registrations and approvals (together, “approvals”)
necessary for the conduct of its business as currently conducted and as
described in the Offering Document and the performance of its obligations under
the Transaction Documents to which it is a party, in each jurisdiction in which
the failure to be so qualified or to obtain such approvals would render any
Transaction Document to which it is a party unenforceable in any respect or
would have a material adverse effect upon the Transaction, the Owner or the
Insurer.

(b) Power and Authority. The Issuer has all necessary power and authority to
conduct its business as currently conducted and, as described in the Offering
Document, to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party and to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Issuer have been duly authorized by all necessary
action and do not require any additional approvals or consents, or other action
by or any notice to or filing with any Person, including, without limitation,
any governmental entity or the Issuer’s certificateholders, which have not
previously been obtained or given by the Issuer.

(d) Noncontravention. Neither the execution and delivery of the Transaction
Documents by the Issuer, the consummation of the Transaction contemplated
thereby or by the Offering Document nor the satisfaction of the terms and
conditions of the Transaction Documents:

(i) conflicts with or results in any breach or violation of any provision of the
Trust Agreement or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Issuer or any of its material properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over the Issuer;

 

17



--------------------------------------------------------------------------------

(ii) constitutes a default by the Issuer under or a breach of any provision of
any loan agreement, mortgage, indenture or other agreement or instrument to
which the Issuer is a party or by which any of its properties, which are
individually or in the aggregate material to the Issuer, is or may be bound or
affected; or

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Issuer except as contemplated by the Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Issuer or any properties or rights of the Issuer pending or, to
the Issuer’s knowledge after reasonable inquiry, threatened, which, in any case,
could reasonably be expected to result in a Material Adverse Change with respect
to the Issuer.

(f) Valid and Binding Obligations. The Obligations, when executed, authenticated
and issued in accordance with the Indenture and the Transaction Documents (other
than the Obligations), when executed and delivered by the Issuer, will
constitute the legal, valid and binding obligations of the Issuer enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. The Issuer will not at any time in the future deny that
the Transaction Documents constitute the legal, valid and binding obligations of
the Issuer.

(g) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Issuer in the conduct of its business violates
any law, regulation, judgment, agreement, order or decree applicable to it that,
if enforced, could reasonably be expected to result in a Material Adverse Change
with respect to the Issuer. The Issuer is not in breach of or default under any
applicable law or administrative regulation of its jurisdiction of organization,
or any department, division, agency or instrumentality thereof or of the
United States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Issuer is a
party or is otherwise subject which, if enforced, would have a material adverse
effect on the ability of the Issuer, to perform its obligations under the
Transaction Documents.

(h) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the heading
“The Policy” and “The Insurer” or the consolidated financial statements of the
Insurer incorporated by reference in the Offering Document. Neither the offer
nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws.

 

18



--------------------------------------------------------------------------------

(i) Taxes. The Issuer has filed prior to the date hereof all federal and state
tax returns that are required to be filed and paid all taxes, including any
assessments received by them that are not being contested in good faith, to the
extent that such taxes have become due, except for any failures to file or pay
that, individually or in the aggregate, would not result in a Material Adverse
Change with respect to the Issuer.

(j) Transaction Documents. Each of the representations and warranties of the
Issuer contained in the Transaction Documents is true and correct in all
material respects, and the Issuer hereby makes each such representation and
warranty to, and for the benefit of, the Insurer as if the same were set forth
in full herein; provided that the remedy for any breach of this paragraph shall
be limited to the remedies specified in the related Transaction Document or in
this Insurance Agreement.

(k) Solvency. The Issuer is solvent and will not be rendered insolvent by the
Transaction and, after giving effect to the Transaction, the Issuer will not be
left with an unreasonably small amount of capital with which to engage in its
respective business, nor does the Issuer intend to incur, or believe that it has
incurred, debts beyond its ability to pay as they mature. The Issuer does not
contemplate the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Issuer or any of its
assets.

(l) Principal Place of Business. The principal place of business of the Issuer
is located in Wilmington, Delaware and the Issuer is a statutory trust organized
under the laws of the State of Delaware. “UPFC Auto Receivables Trust 2007-A” is
the correct legal name of the Issuer indicated on the public records of the
Issuer’s jurisdiction of organization which shows the Issuer to be organized.

(m) Investment Company Act. The Issuer is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
The Issuer is not required to be registered as an “investment company” under the
Investment Company Act.

(n) No Consents. No authorization or approval or other action by, and no notice
to or filing with, any Person, including, without limitation, any governmental
entity or regulatory body, is required for the due execution, delivery and
performance by the Issuer of the Transaction Documents or any other material
document or instrument to be delivered thereunder, except (in each case) such as
have been obtained or the failure of which to be obtained would not be
reasonably likely to have a material adverse effect on the Transaction.

(o) No Material Event of Default. There is no material event of default on the
part of the Issuer under any agreement involving financial obligations which
would materially adversely impact the financial condition or operations of the
Issuer or its obligations under any document associated with this Transaction.

 

19



--------------------------------------------------------------------------------

(p) Opinion Facts and Assumptions. The Opinion Facts and Assumptions insofar as
they relate to the Issuer are true and correct as of the Date of Issuance.

Section 2.05. Affirmative Covenants of the Issuer. The Issuer hereby agrees that
during the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. The Issuer shall not be in
default under the Transaction Documents and shall comply with all material
requirements of any law, rule or regulation applicable to it. The Issuer shall
not agree to any material amendment to or modification of the terms of any
Transaction Documents unless the Insurer shall have given its prior written
consent.

(b) Maintain Existence. The Issuer and its successors and assigns shall maintain
its existence and shall at all times continue to be duly organized under the
laws of its jurisdiction and duly qualified and duly authorized and shall
conduct its business in accordance with the terms of its organizational
documents.

(c) Notice of Material Events. The Issuer shall be obligated promptly to inform
the Insurer in writing of the occurrence of any of the following to the extent
any of the following relate to it and to the extent that it receives actual
notice of the occurrence of any of the following events:

(i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation, or rule making
or disciplinary proceeding by or against the Issuer that (A) could be required
to be disclosed to the Commission or to the Issuer’s owners or (B) could result
in a Material Adverse Change with respect to the Issuer or the promulgation of
any proceeding or any proposed or final rule which would result in a Material
Adverse Change with respect to the Issuer;

(ii) any change in the location of the Issuer’s principal office, jurisdiction
of organization, legal name as indicated on the public records of the Issuer’s
jurisdiction of organization which shows the Issuer’s to be organized, or any
change in the location of the Issuer’s books and records;

(iii) the occurrence of any Default or Insurance Agreement Event of Default or
of any Material Adverse Change;

(iv) the commencement of any proceedings by or against the Issuer under any
applicable bankruptcy, reorganization, liquidation, rehabilitation, insolvency
or other similar law now or hereafter in effect or of any proceeding in which a
receiver, liquidator, conservator, trustee or similar official shall have been,
or may be, appointed or requested for the Issuer or any of its assets; or

 

20



--------------------------------------------------------------------------------

(v) the receipt of notice that (A) the Issuer is being placed under regulatory
supervision, (B) any license, permit, charter, registration or approval
necessary for the conduct of the Issuer’s business is to be, or may be suspended
or revoked, or (C) the Issuer is to cease and desist any practice, procedure or
policy employed by the Issuer in the conduct of its business, and such cessation
may result in a Material Adverse Change with respect to the Issuer.

(d) Financing Statements and Further Assurances. To the extent provided in the
Indenture, the Issuer will cause to be filed all necessary financing statements
or other instruments, and any amendments or continuation statements relating
thereto, necessary to be kept and filed in such manner and in such places as may
be required by law to preserve and protect fully the interest of the Trustee.
The Issuer shall, upon the request of the Insurer, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
within 30 days of such request, such amendments hereto and such further
instruments and take such further action as may be reasonably necessary to
effectuate the intention, performance and provisions of the Transaction
Documents to which it is a party. In addition, the Issuer agrees to cooperate
with S&P and Moody’s in connection with any review of the Transaction that may
be undertaken by S&P and Moody’s after the date hereof.

(e) Maintenance of Licenses. The Issuer, or any successors thereof, shall
maintain all licenses, permits, charters and registrations which are material to
the conduct of its business.

(f) Third-Party Beneficiary. The Issuer agrees that the Insurer shall have all
rights of a third-party beneficiary in respect of each Transaction Document and
hereby incorporates and restates its representations, warranties and covenants
as set forth therein for the benefit of the Insurer.

(g) Tax Matters. The Issuer will take all actions necessary to ensure that the
Issuer is treated as a disregarded entity for federal income tax purposes and
not as an association (or publicly traded partnership), taxable as a
corporation.

(h) Financial Statements; Accountants’ Reports; Other Information. The Issuer
shall keep or cause to be kept in reasonable detail books and records of account
of its assets and business, including, but not limited to, books and records
relating to the Transaction. The Issuer shall furnish or cause to be furnished
to the Insurer promptly upon receipt thereof, copies of all schedules, financial
statements or other similar reports delivered to or by the Issuer pursuant to
the terms of the Transaction Documents and, promptly upon request, such other
data as the Insurer may reasonably request.

(i) Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, the Issuer shall,
upon the reasonable request of the Insurer, at its expense, permit the Insurer
or its authorized agents:

(i) to inspect the books and records of the Issuer as they may relate to the
Obligations, the obligations of the Issuer under the Transaction Documents, and
the Transaction;

 

21



--------------------------------------------------------------------------------

(ii) to discuss the affairs, finances and accounts of the Issuer; and

(iii) with the Issuer’s consent, as the case may be, which consent shall not be
unreasonably withheld, to discuss the affairs, finances and accounts of the
Issuer with the Issuer’s independent accountants, provided that a representative
of the Seller or the Issuer shall have the right to be present during such
discussions.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Issuer. The books and
records of the Issuer will be maintained at the address of the Issuer designated
herein for receipt of notices, unless the Issuer shall otherwise advise the
parties hereto in writing.

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

Section 2.06. Negative Covenants of the Issuer. The Issuer hereby agrees that
during the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

(a) Impairment of Rights. The Issuer shall not take any action, or fail to take
any action, if such action or failure to take action may result in a material
adverse change as described in clause (b) of the definition of Material Adverse
Change with respect to the Issuer, or may interfere with the enforcement of any
rights of the Insurer under or with respect to the Transaction Documents. The
Issuer shall give the Insurer written notice of any such action or failure to
act on the earlier of: (i) the date upon which any publicly available filing or
release is made with respect to such action or failure to act or (ii) promptly
prior to the date of consummation of such action or failure to act. The Issuer
shall furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this paragraph.

(b) Waiver, Amendments, Etc. Except in accordance with the Transaction
Documents, the Issuer shall not waive, modify or amend, or consent to any
waiver, modification or amendment of, any of the material terms, provisions or
conditions of the Transaction Documents without the consent of the Insurer.
Except upon the prior written consent of the Insurer, the Issuer shall not allow
the modification or amendment, nor consent to any modification or amendment of
the Certificate of Trust issued pursuant to the Trust Agreement.

 

22



--------------------------------------------------------------------------------

(c) Restrictions on Liens. The Issuer shall not, except as contemplated by the
Transaction Documents, (i) create, incur or suffer to exist, or agree to create,
incur or suffer to exist, or consent to cause or permit in the future (upon the
happening of a contingency or otherwise) the creation, incurrence or existence
of any lien or restriction on transferability of the Receivables or (ii) sign or
file under the Uniform Commercial Code of any jurisdiction any financing
statement which names the Issuer as a debtor, or sign any security agreement
authorizing any secured party thereunder to file such financing statement, with
respect to the Receivables.

(d) Successors. The Issuer shall not remove or replace, or cause to be removed
or replaced, the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Owner Trustee without the prior written consent of the
Insurer.

(e) Subsidiaries. The Issuer shall not form, or cause to be formed, any
subsidiaries.

(f) No Mergers. The Issuer shall not consolidate with or merge into any Person
or transfer all or any material amount of its assets to any Person, liquidate or
dissolve except as permitted by the Trust Agreement and as contemplated by the
Transaction Documents.

(g) Other Activities. The Issuer shall not (i) sell, pledge, transfer, exchange
or otherwise dispose of any of its assets except as permitted under the
Transaction Documents; or (ii) engage in any business or activity except as
contemplated by the Transaction Documents and as permitted by the Trust
Agreement.

(h) Trust Agreement. The Issuer shall not amend the Trust Agreement without the
prior written consent of the Insurer.

Section 2.07. [Reserved].

ARTICLE III

THE POLICY; REIMBURSEMENT

Section 3.01. Issuance of the Policy. The Insurer agrees to issue the Policy on
the Closing Date subject to satisfaction of the conditions precedent set forth
below:

(a) Payment of Expenses. UACC shall have agreed to reimburse or pay directly
other fees and expenses identified in Section 3.02 hereof as payable.

(b) Transaction Documents. The Insurer shall have received a fully executed copy
of the Premium Letter and a copy of each of the Transaction Documents and the
Offering Document, in form and substance satisfactory to the Insurer, duly
authorized, executed and delivered by each party thereto.

(c) Certified Documents and Resolutions. The Insurer shall have received a copy
of (i) the certificate or articles of incorporation and bylaws or other
organizational

 

23



--------------------------------------------------------------------------------

documents of the Servicer and the Seller (ii) the resolutions of the Seller’s
board of directors authorizing the sale of the Receivables and (iii) a
certificate of the appropriate officers of the Servicer and the Seller stating
that such certificate or articles of incorporation, bylaws, resolutions or other
organizational documents are in full force and effect without modification on
the Date of Issuance.

(d) Incumbency Certificate. The Insurer shall have received a certificate of the
Secretary or an Assistant Secretary of the Servicer and the Seller certifying
the names and signatures of the officers of the Servicer and the Seller
authorized to execute and deliver the Transaction Documents and that shareholder
consent to the execution and delivery of such documents is not necessary.

(e) Representations and Warranties; Certificate. The representations and
warranties of the Servicer and the Seller set forth or incorporated by reference
in this Insurance Agreement shall be true and correct as of the Date of Issuance
as if made on the Date of Issuance, and the Insurer shall have received a
certificate of appropriate officers of the Servicer and the Seller to that
effect.

(f) Opinions of Counsel.

(i) Mitchell Silberberg & Knupp LLP shall have issued its favorable opinion, in
form and substance acceptable to the Insurer and its counsel, regarding the
corporate existence and authority of UACC, the Servicer and the Seller.

(ii) Mitchell Silberberg & Knupp LLP shall have issued its favorable opinion, in
form and substance acceptable to the Insurer and its counsel, regarding the
enforceability and validity of the Transaction Documents against UACC, the
Servicer and the Seller.

(iii) Richards, Layton & Finger shall have issued its favorable opinion, in form
and substance acceptable to the Insurer and its counsel, regarding the business
trust existence and authority of the Issuer and the validity and the
enforceability of the Transaction Documents against the Issuer.

(iv) Emmet, Marvin & Martin, LLP shall have issued its favorable opinion, in
form and substance acceptable to the Insurer and its counsel, regarding the
corporate existence and authority of the Trustee, the Trust Collateral Agent,
the Collateral Agent and the Backup Servicer and the validity and the
enforceability of the Transaction Documents against the Trustee.

(v) Mitchell Silberberg & Knupp LLP shall have furnished its opinions, in form
and substance acceptable to the Insurer and its counsel, regarding the sale of
the Receivables, certain matters with respect to perfection issues, and the tax
treatment of payments on the Obligations under federal and state tax laws.

(vi) The Insurer shall have received such other opinions of counsel, in form and
substance acceptable to the Insurer and its counsel, addressing such

 

24



--------------------------------------------------------------------------------

other matters as the Insurer may reasonably request. Each opinion of counsel
delivered in connection with the Transaction shall be addressed to and delivered
to the Insurer.

(g) Approvals, Etc. The Insurer shall have received true and correct copies of
all approvals, licenses and consents, if any, including, without limitation, any
required approval of the shareholders of UACC, the Servicer and the Seller,
required in connection with the Transaction.

(h) No Litigation, Etc. No suit, action or other proceeding, investigation or
injunction, or final judgment relating thereto, shall be pending or threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with the Transaction
Documents or the consummation of the Transaction.

(i) Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

(j) Issuance of Ratings. The Insurer shall have received confirmation that the
rating on the Obligations without regard to the Policy will have a shadow rating
from S&P and Moody’s at a level required by the Insurer.

(k) No Default. No Default or Insurance Agreement Event of Default shall have
occurred.

(l) Additional Items. The Insurer shall have received such other documents,
instruments, approvals or opinions requested by the Insurer or its counsel as
may be reasonably necessary to effect the Transaction, including, but not
limited to, evidence satisfactory to the Insurer and its counsel that the
conditions precedent, if any, in the Transaction Documents have been satisfied.

(m) Conform to Documents. The Insurer and its counsel shall have determined that
all documents, certificates and opinions to be delivered in connection with the
Obligations conform to the terms of the Transaction Documents.

(n) Compliance With Premium Letter. All other terms, conditions and requirements
of the Premium Letter shall have been satisfied.

(o) Satisfaction of Conditions of the Underwriting Agreement. All conditions in
the Underwriting Agreement relating to the Underwriter’s obligation to purchase
the Obligations shall have been satisfied.

(p) Underwriting Agreement. The Insurer shall have received copies of each of
the documents, and shall be entitled to rely on each of the documents, required
to be delivered to the Underwriter pursuant to the Underwriting Agreement.

 

25



--------------------------------------------------------------------------------

Section 3.02. Payment of Fees and Premium.

(a) Legal and Accounting Fees. UACC shall pay or cause to be paid, on the Date
of Issuance, legal fees and disbursements incurred by the Insurer in connection
with the issuance of the Policy and any fees of the Insurer’s auditors, in each
case in accordance with the terms of the Premium Letter. Any fees of the
Insurer’s auditors payable in respect of any amendment or supplement to the
Offering Document or any other Offering Document incurred after the Date of
Issuance shall be paid by UACC on demand.

(b) Premium. In consideration of the issuance by the Insurer of the Policy, the
Insurer shall be entitled to receive the Premium as and when due in accordance
with the terms of the Premium Letter (i) in the case of Premium due on or before
the Date of Issuance, directly from UACC and (ii) in the case of Premium due
after the Date of Issuance, from the Issuer pursuant to the Sale and Servicing
Agreement. For purposes of the Sale and Servicing Agreement, the term “Premium
Percentage” shall have the meaning set forth in paragraph 2 of the Premium
Letter. The Premium shall be calculated according to the Premium Letter for the
amount due on or before the Date of Issuance, if any, and paragraph 2 of the
Premium Letter for the amount due on each Distribution Date. The Premium paid
hereunder or under the Sale and Servicing Agreement shall be nonrefundable
without regard to whether the Insurer makes any payment under the Policy or any
other circumstances relating to the Obligations or provision being made for
payment of the Obligations prior to maturity. The Servicer and the Issuer shall
make all payments of Premium to be made by them by wire transfer to an account
designated from time to time by the Insurer by written notice to the Servicer,
the Issuer, and the Trustee.

Section 3.03. Reimbursement and Additional Payment Obligation.

(a) In accordance with the priorities established in Section 5.7 of the Sale and
Servicing Agreement, the Insurer shall be entitled to (i) reimbursement for any
payment made by the Insurer under the Policy, which reimbursement shall be due
and payable on the date that any amount is to be paid pursuant to a Notice (as
defined in the Policy) in an amount equal to the amount to be so paid and all
amounts previously paid that remain unreimbursed, together with interest on any
and all amounts remaining unreimbursed (to the extent permitted by law, if in
respect of any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment), at a
rate of interest equal to the Late Payment Rate, (ii) payment or reimbursement
of any other amounts owed to the Insurer hereunder together with interest
thereon at a rate equal to the Late Payment Rate, (iii) reimbursement for any
payments made by the Insurer with respect to the fees and expenses of a
replacement servicer or with respect to any transition costs relating to the
transfer of servicing from the Servicer to the replacement servicer together
with interest thereon at a rate equal to the Late Payment Rate, (iv) all costs
and expenses of the Insurer in connection with any action, proceeding or
investigation affecting the Issuer, or the Collateral or the rights or
obligations of the Insurer hereunder or under the Policy or the Transaction
Documents, including (without limitation) any judgment or settlement entered
into affecting the Insurer or the Insurer’s interests, together with interest
thereon at a rate equal to the Late Payment Rate and (v) reimbursement for any
payments made by the Insurer on behalf of, or advanced to the Collateral Agent,
the Trust Collateral Agent or the Trustee.

 

26



--------------------------------------------------------------------------------

(b) Notwithstanding anything in Section 3.03(a) to the contrary, UACC, the
Servicer and the Seller agree to reimburse the Insurer as follows: (i) for
payments made under the Policy arising as a result of UACC’s failure to
repurchase any Receivable required to be repurchased pursuant to Section 3.2 of
the Sale and Servicing Agreement, together with interest on any and all amounts
remaining unreimbursed (to the extent permitted by law, if in respect of any
unreimbursed amounts representing interest) from the date such amounts became
due until paid in full (after as well as before judgment), at a rate of interest
equal to the Late Payment Rate, and (ii) for payments made under the Policy,
arising as a result of (A) the Servicer’s failure to deposit into the Collection
Account any amount required to be so deposited pursuant to the Indenture, the
Sale and Servicing Agreement or any other Transaction Document, (B) UACC’s
failure to repurchase any Receivable required to be repurchased pursuant to
Section 4.7 of the Sale and Servicing Agreement or (C) the Seller’s failure to
repurchase any Receivable required to be repurchased pursuant to Section 3.4 of
the Sale Agreement, in each case together with interest on any and all amounts
remaining unreimbursed (to the extent permitted by law, if in respect to any
unreimbursed amounts representing interest) from the date such amounts became
due until paid in full (after, as well as, before judgment), at a rate of
interest equal to the Late Payment Rate.

(c) UACC, the Servicer and the Seller agree to pay to the Insurer as follows:
any and all charges, fees, costs and expenses that the Insurer may reasonably
pay or incur, including, but not limited to, attorneys’ and accountants’ fees
and expenses, in connection with (i) any accounts established to facilitate
payments under the Policy to the extent the Insurer has not been immediately
reimbursed on the date that any amount is paid by the Insurer under the Policy,
(ii) the enforcement, defense or preservation of any rights in respect of any of
the Transaction Documents, including defending, monitoring or participating in
any litigation or proceeding (including any insolvency or bankruptcy proceeding
in respect of any Transaction participant or any affiliate thereof) relating to
any of the Transaction Documents, any party to any of the Transaction Documents,
in its capacity as such a party, or the Transaction, (iii) any amendment,
consent, waiver or other action with respect to, or related to, any Transaction
Document, whether or not executed or completed, (iv) payments made by MBIA
relating to the Mail Box Access Agreement or (v) preparation of bound volumes of
the Transaction documents; costs and expenses shall include a reasonable
allocation of compensation and overhead attributable to the time of employees of
the Insurer spent in connection with the actions described in clause (ii) above,
and the Insurer reserves the right to charge a reasonable fee as a condition to
executing any waiver or consent proposed in respect of any of the Transaction
Documents. Such amounts shall be payable within 60 days of the receipt by UACC,
the Servicer or the Seller of an invoice therefore.

(d) UACC, the Servicer and the Seller agree to pay to the Insurer as follows:
interest on any and all amounts described in subsections (b), (c), (e) and
(f) of this Section 3.03 from the date payable or paid by such party until
payment thereof in full, and interest on any and all amounts described in
Section 3.02 hereof from the date due until payment thereof in full, in each
case payable to the Insurer at the Late Payment Rate per annum.

 

27



--------------------------------------------------------------------------------

(e) UACC, and, as applicable, the Servicer, the Seller, and the Issuer agree to
pay to the Insurer as follows: any payments made by the Insurer on behalf of, or
advanced to the Servicer, the Seller, the Trustee, the Trust Collateral Agent,
the Collateral Agent or the Issuer, respectively, including, without limitation,
any amounts payable by the Servicer, the Seller or the Issuer or otherwise
pursuant to the Obligations or any other Transaction Documents, including,
without limitation, payments, if any, made by the Insurer with respect to
retitling of the title documents relating to the Financed Vehicles pursuant to
Section 4.5 of the Sale and Servicing Agreement.

(f) Following termination of the Indenture pursuant to Section 4.1 thereof, the
Servicer agrees to reimburse the Insurer for any Insured Payments required to be
made pursuant to the Policy subsequent to the date of such termination.

All such amounts are to be immediately due and payable without demand, except as
otherwise provided herein.

Section 3.04. Indemnification; Limitation of Liability.

(a) In addition to any and all rights of indemnification or any other rights of
the Insurer pursuant hereto or under law or equity, UACC, the Seller and the
Servicer and any successors thereto agree to pay, and to protect, indemnify and
save harmless, the Insurer and its officers, directors, shareholders, employees,
agents and each person, if any, who controls the Insurer within the meaning of
either Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act from and against any and all claims, Losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or reasonable
expenses (including, without limitation, reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) or
obligations whatsoever paid by the Insurer (herein collectively referred to as
“Liabilities”) of any nature arising out of or relating to the transactions
contemplated by the Transaction Documents by reason of:

(i) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or in any amendment or supplement thereto or
in any preliminary offering document, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Liabilities arise out of or are based upon any such
untrue statement or omission or allegation thereof based upon information set
forth in the Offering Document under the captions “The Policy” and “The Insurer”
or in the financial statements of the Insurer, including any information in any
amendment or supplement to the Offering Document furnished by the Insurer in
writing expressly for use therein that amends or supplements such information
(all such information being referred to herein as “Insurer Information”);

 

28



--------------------------------------------------------------------------------

(ii) to the extent not covered by clause (i) above, any act or omission of UACC,
the Seller or the Servicer, or the allegation thereof, in connection with the
offering, issuance, sale or delivery of the Obligations;

(iii) the misfeasance or malfeasance of, or negligence or theft committed by,
any director, officer, employee or agent of UACC, the Servicer, the Seller or
the Issuer;

(iv) the violation by UACC, the Issuer, the Seller or the Servicer of any
federal or state securities, banking or antitrust laws, rules or regulations in
connection with the issuance, offer and sale of the Obligations or the
transactions contemplated by the Transaction Documents;

(v) the violation by UACC, the Issuer, the Seller or the Servicer of any federal
or state laws, rules or regulations relating to the Transaction or the
origination of the Receivables, including, without limitation, any consumer
protection, lending and disclosure laws and any laws with respect to the maximum
amount of interest permitted to be received on account of any loan of money or
with respect to the Receivables;

(vi) the breach by UACC, the Seller or the Servicer of any of its obligations
under this Insurance Agreement or any of the other Transaction Documents; and

(vii) the breach by UACC, the Servicer or the Seller of any representation or
warranty on the part of UACC, the Servicer or the Seller contained in the
Transaction Documents or in any certificate or report furnished or delivered to
the Insurer thereunder.

This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.

(b) UACC and the Seller agree to indemnify the Issuer and the Insurer for any
and all Liabilities that have been incurred due to any claim, counterclaim,
rescission, setoff or defense asserted by an Obligor under any Receivable
subject to the Federal Trade Commission regulations provided in 16 C.F.R. Part
433.

(c) UACC, the Servicer and the Seller agree to indemnify and hold harmless the
Issuer and the Insurer for any and all Liabilities incurred due to (i) any
agreement or acquiescence by the Servicer and the Seller to any reduction,
rebate, rescheduling or delay of any payments due and owing by any Obligor under
any Receivable based upon an agreement on the part of the Servicer and the
Seller to make or rebate any future payments on such Receivable, (ii) any
agreement on the part of the Servicer and the Seller to make or rebate any
future payments on any Receivable or (iii) any settlement of any judicial
proceeding or any claim, action or proceeding of any regulatory body.

 

29



--------------------------------------------------------------------------------

(d) Any party which proposes to assert the right to be indemnified under this
Section 3.04 will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against UACC, the Servicer or the Seller under this Section 3.04, notify
UACC, the Servicer or the Seller of the commencement of such action, suit or
proceeding, enclosing a copy of all papers served. In case any action, suit or
proceeding shall be brought against any indemnified party and it shall notify
UACC, the Servicer or the Seller of the commencement thereof, UACC, the Servicer
or the Seller shall be entitled to participate in, and, to the extent that it
shall wish, to assume the defense thereof, with counsel satisfactory to such
indemnified party, and after notice from UACC, the Servicer or the Seller to
such indemnified party of its election so to assume the defense thereof, UACC,
the Servicer or the Seller shall not be liable to such indemnified party for any
legal or other expenses other than reasonable costs of investigation
subsequently incurred by such indemnified party in connection with the defense
thereof. The indemnified party shall have the right to employ its counsel in any
such action the defense of which is assumed by UACC, the Servicer or the Seller
in accordance with the terms of this subsection (d), but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless the
employment of counsel by such indemnified party has been authorized by UACC, the
Servicer or the Seller. UACC, the Servicer or the Seller shall not be liable for
any settlement of any action or claim effected without its consent.

Section 3.05. Payment Procedure. In the event of any payment by the Insurer, the
Trustee, the Trust Collateral Agent, the Collateral Agent, UACC, the Seller and
the Servicer agree to accept the voucher or other evidence of payment as prima
facie evidence of the propriety thereof and the liability therefor to the
Insurer. All payments to be made to the Insurer under this Insurance Agreement
shall be made to the Insurer in lawful currency of the United States of America
in immediately available funds at the notice address for the Insurer as
specified in Section 6.02 hereof on the date when due or as the Insurer shall
otherwise direct by written notice to the other parties hereto. In the event
that the date of any payment to the Insurer or the expiration of any time period
hereunder occurs on a day which is not a Business Day, then such payment or
expiration of time period shall be made or occur on the next succeeding Business
Day with the same force and effect as if such payment was made or time period
expired on the scheduled date of payment or expiration date. Payments to be made
to the Insurer under this Insurance Agreement shall bear interest at the Late
Payment Rate from the date when due to the date paid.

ARTICLE IV

FURTHER AGREEMENTS

Section 4.01. Effective Date; Term of the Insurance Agreement. This Insurance
Agreement shall take effect on the Date of Issuance and shall remain in effect
until the later of (a) such time as the Insurer is no longer subject to a claim
under the Policy and the Policy shall have been surrendered to the Insurer for
cancellation and (b) all amounts payable to the Insurer by UACC, the Servicer,
the Seller, or from any other source under the Transaction Documents and all
amounts payable under the Obligations have been paid in full; provided, however,
that the provisions of Sections 3.02, 3.03, 3.04 and 4.06 hereof shall survive
any termination of this Insurance Agreement.

 

30



--------------------------------------------------------------------------------

Section 4.02. Further Assurances and Corrective Instruments.

(a) Excepting at such times as an Insurer Default shall exist and be continuing,
none of UACC, the Servicer, the Seller, the Issuer, the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer shall grant any
waiver of rights under any of the Transaction Documents to which any of them is
a party without the prior written consent of the Insurer, and any such waiver
without the prior written consent of the Insurer shall be null and void and of
no force or effect.

(b) To the extent permitted by law, UACC, the Servicer, the Seller, the Trustee,
the Trust Collateral Agent, the Collateral Agent and the Backup Servicer agree
that they will, upon the request of the Insurer, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered
within 10 days of such request, such amendments hereto and such further
instruments and take such further action as may be required in the Insurer’s
reasonable judgment to effectuate the intention of or facilitate the performance
of this Insurance Agreement or the other Transaction Documents.

Section 4.03. Obligations Absolute.

(a) The obligations of UACC, the Servicer, the Seller, the Issuer, the Trustee,
the Trust Collateral Agent, the Collateral Agent and the Backup Servicer
hereunder shall be absolute and unconditional and shall be paid or performed
strictly in accordance with this Insurance Agreement under all circumstances
irrespective of:

(i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to any of the Transaction Documents,
the Obligations or the Policy;

(ii) any exchange or release of any other obligations hereunder;

(iii) the existence of any claim, setoff, defense, reduction, abatement or other
right that UACC, the Servicer, the Seller, the Issuer, the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer may have at any
time against the Insurer or any other Person;

(iv) any document presented in connection with the Policy proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

(v) any payment by the Insurer under the Policy against presentation of a
certificate or other document that does not strictly comply with terms of the
Policy;

 

31



--------------------------------------------------------------------------------

(vi) any failure of UACC, the Servicer, the Seller, the Issuer, the Trustee, the
Trust Collateral Agent, the Collateral Agent or the Backup Servicer to receive
the proceeds from the sale of the Obligations; or

(vii) any breach by UACC, the Servicer, the Seller, the Issuer, the Trustee, the
Trust Collateral Agent, the Collateral Agent and the Backup Servicer of any
representation, warranty or covenant contained in any of the Transaction
Documents.

(b) UACC, the Servicer, the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer and any and all others who are now or may become
liable for all or part of the obligations of the Servicer, the Seller, the
Issuer, the Trustee, the Trust Collateral Agent, the Collateral Agent or the
Backup Servicer under this Insurance Agreement agree to be bound by this
Insurance Agreement and (i) to the extent permitted by law, waive and renounce
any and all redemption and exemption rights and the benefit of all valuation and
appraisement privileges against the indebtedness and obligations evidenced by
any Transaction Document or by any extension or renewal thereof; (ii) waive
presentment and demand for payment, notices of nonpayment and of dishonor,
protest of dishonor and notice of protest; (iii) waive all notices in connection
with the delivery and acceptance hereof and all other notices in connection with
the performance, default or enforcement of any payment hereunder, except as
required by the Transaction Documents; (iv) waive all rights of abatement,
diminution, postponement or deduction, or any defense other than payment, or any
right of setoff or recoupment arising out of any breach under any of the
Transaction Documents by any party thereto or any beneficiary thereof, or out of
any obligation at any time owing to UACC, the Servicer, the Seller, the Issuer,
the Trustee, the Trust Collateral Agent, the Collateral Agent or the Backup
Servicer; (v) agree that its liabilities hereunder shall, except as otherwise
expressly provided in this Section 4.03, be unconditional and without regard to
any setoff, counterclaim or the liability of any other Person for the payment
hereof; (vi) agree that any consent, waiver or forbearance hereunder with
respect to an event shall operate only for such event and not for any subsequent
event; (vii) consent to any and all extensions of time that may be granted by
the Insurer with respect to any payment hereunder or other provisions hereof and
to the release of any security at any time given for any payment hereunder, or
any part thereof, with or without substitution, and to the release of any Person
or entity liable for any such payment; and (viii) consent to the addition of any
and all other makers, endorsers, guarantors and other obligors for any payment
hereunder, and to the acceptance of any and all other security for any payment
hereunder, and agree that the addition of any such obligors or security shall
not affect the liability of the parties hereto for any payment hereunder.

(c) Nothing herein shall be construed as prohibiting UACC, the Servicer, the
Seller, the Issuer, the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer from pursuing any rights or remedies it may have
against any other Person in a separate legal proceeding.

 

32



--------------------------------------------------------------------------------

Section 4.04. Assignments; Reinsurance; Third-party Rights.

(a) This Insurance Agreement shall be a continuing obligation of the parties
hereto and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. None of UACC, the
Servicer, the Seller or the Issuer may assign its rights under this Insurance
Agreement, or delegate any of its duties hereunder, without the prior written
consent of the Insurer. None of the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Backup Servicer may assign its rights under this
Insurance Agreement, or delegate any of its duties hereunder, without the prior
written consent of the Insurer, which consent shall not be unreasonably withheld
or delayed, except to a successor or assign that is permitted by the Indenture.
Any assignment made in violation of this Insurance Agreement shall be null and
void.

(b) The Insurer shall have the right to give participations in its rights under
this Insurance Agreement and to enter into contracts of reinsurance with respect
to the Policy upon such terms and conditions as the Insurer may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Policy.

(c) In addition, the Insurer shall be entitled to assign or pledge to any bank
or other lender providing liquidity or credit with respect to the Transaction or
the obligations of the Insurer in connection therewith any rights of the Insurer
under the Transaction Documents or with respect to any real or personal property
or other interests pledged to the Insurer, or in which the Insurer has a
security interest, in connection with the Transaction.

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Owner, other
than the Insurer against UACC, the Servicer, the Seller, the Issuer, the
Trustee, the Trust Collateral Agent, the Collateral Agent or the Backup Servicer
and all the terms, covenants, conditions, promises and agreements contained
herein shall be for the sole and exclusive benefit of the parties hereto and
their successors and permitted assigns. Neither the Trustee nor any Owner shall
have any right to payment from any Premiums paid or payable hereunder or under
the Sale and Servicing Agreement or from any other amounts paid by the Servicer,
the Seller, the Issuer, the Trustee, the Trust Collateral Agent, the Collateral
Agent or the Backup Servicer pursuant to Section 3.02, 3.03 or 3.04 hereof.

(e) UACC, the Servicer, the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer agree that the Insurer shall have all rights of a
third-party beneficiary in respect of the Indenture and each other Transaction
Document to which it is not a signing party and hereby incorporate and restate
their representations, warranties and covenants as set forth therein for the
benefit of the Insurer.

Section 4.05. Liability of the Insurer. Neither the Insurer nor any of its
officers, directors or employees shall be liable or responsible for (a) the use
that may be made of the Policy by the Trustee or the Trust Collateral Agent or
for any acts or omissions of the Trustee or the Trust Collateral Agent in
connection therewith or (b) the validity, sufficiency, accuracy or genuineness
of documents delivered to the Insurer (or its Fiscal Agent) in connection with
any

 

33



--------------------------------------------------------------------------------

claim under the Policy, or of any signatures thereon, even if such documents or
signatures should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged (unless the Insurer shall have actual
knowledge thereof). In furtherance and not in limitation of the foregoing, the
Insurer (or its Fiscal Agent) may accept documents that appear on their face to
be in order, without responsibility for further investigation.

Section 4.06. Parties Will Not Institute Insolvency Proceedings. So long as this
Agreement is in effect, and for one year following its termination, none of the
parties hereto will file any involuntary petition or otherwise institute any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law against
the Issuer or the Seller.

Section 4.07. UACC, the Servicer, the Seller, the Issuer, the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer To Join in
Enforcement Action. To the extent necessary to enforce any right of the Insurer
in or remedy of the Insurer under any Receivable, UACC, the Servicer, the
Seller, the Issuer, the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer agree to join in any action initiated by the Trust
or the Insurer (in the case of the Trustee, the Trust Collateral Agent, the
Collateral Agent and the Backup Servicer, at the expense of the Issuer or the
Servicer, subject to the terms and conditions of the Transaction Documents) for
the protection of such right or exercise of such remedy.

Section 4.08. Subrogation. To the extent of any payments under the Policy, the
Insurer shall be fully subrogated to any remedies against UACC, the Servicer or
the Seller or in respect of the Receivables available to the Trustee or the
Trust Collateral Agent under the Indenture and the Sale and Servicing Agreement.
The Trustee and the Trust Collateral Agent acknowledge such subrogation and,
further, agree to execute such instruments prepared by the Insurer and to take
such reasonable actions as, in the sole judgment of the Insurer, are necessary
to evidence such subrogation and to perfect the rights of the Insurer to receive
any moneys paid or payable under the Indenture or the Sale and Servicing
Agreement.

Section 4.09. Insurer’s Rights Regarding Actions, Proceedings or Investigations.
Until the Obligations have been paid in full, all amounts owed to the Insurer
have been paid in full, this Insurance Agreement has terminated and the Policy
has been returned to the Insurer for cancellation, the following provisions
shall apply, it being expressly understood that none of the following costs
shall be borne by the Trustee:

(a) Notwithstanding anything contained herein or in the other Transaction
Documents to the contrary, the Insurer shall have the right to participate in,
to direct the enforcement or defense of, and, at the Insurer’s sole option, to
institute or assume the defense of, any action, proceeding or investigation that
could adversely affect the Issuer or the Collateral or the rights or obligations
of the Insurer hereunder or under the Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of UPFC, UACC, the Servicer, the Seller, the Issuer or any affiliate
thereof. Following notice to the Trustee, the Trust Collateral Agent and the
Owner Trustee, the Insurer shall have exclusive right to determine, in its sole
discretion, the actions necessary to preserve and protect the Collateral. All
costs and expenses of the

 

34



--------------------------------------------------------------------------------

Insurer in connection with such action, proceeding or investigation, including
(without limitation) any judgment or settlement entered into affecting the
Insurer or the Insurer’s interests, shall be included in amounts reimbursable to
the Insurer under Section 5.7 of the Sale and Servicing Agreement.

(b) In connection with any action, proceeding or investigation that could
adversely affect the Collateral or the Issuer or the rights or obligations of
the Insurer hereunder or under the Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of UPFC, UACC, the Servicer, the Seller, the Issuer or any affiliate
thereof, the Trustee, the Trust Collateral Agent and the Issuer hereby agree to
cooperate with, and to take such action as directed by, the Insurer, including
(without limitation) entering into such agreements and settlements as the
Insurer shall direct, in its sole discretion without the consent of the Owners.
Notwithstanding any other provision herein or in any of the other Transaction
Documents, neither the Trustee nor the Trust Collateral Agent shall be liable to
the Insurer or the Owners for any such action that conforms to the direction of
the Insurer. The Trustee’s and the Trust’s reasonable out-of-pocket costs and
expenses (including attorneys’ fees and expenses) with respect to any such
action shall be reimbursed pursuant to Section 5.7 of the Sale and Servicing
Agreement.

(c) The Trustee, the Trust Collateral Agent, the Owner Trustee and the Issuer
hereby agree to provide to the Insurer prompt written notice of any action,
proceeding or investigation (of which a Responsible Officer has actual
knowledge) that names the Trustee, the Trust Collateral Agent, the Issuer or the
Owner Trustee on behalf of the Trust Secured Parties as a party or that involves
the Issuer or the Collateral or the rights or obligations of the Insurer
hereunder or under the Policy or the Transaction Documents, including (without
limitation) any insolvency or bankruptcy proceeding in respect of UPFC, UACC,
the Servicer, the Seller, the Issuer or any affiliate thereof.

(d) So long as an Insurer Default shall not have occurred and be continuing,
none of the Trustee, the Trust Collateral Agent or the Issuer shall, without the
Insurer’s prior written consent, which such consent not to be unreasonably
withheld, or unless directed by the Insurer, undertake or join any litigation or
agree to any settlement of any action, proceeding or investigation affecting the
Collateral or the Issuer or the rights or obligations of the Insurer hereunder
or under the Policy or the other Transaction Documents.

(e) The Trustee agrees that the Insurer shall have such rights as set forth in
this Section, which are in addition to any rights of the Insurer pursuant to the
other provisions of the Transaction Documents, that the rights set forth in this
Section may be exercised by the Insurer, in its sole discretion, without the
need for the consent or approval of the Trustee, the Trust Collateral Agent or
the Issuer, notwithstanding any other provision contained herein or in any of
the other Transaction Documents, and that nothing contained in this Section
shall be deemed to be an obligation of the Insurer to exercise any of the rights
provided for herein.

 

35



--------------------------------------------------------------------------------

Section 4.10. Specified Impaired Amount Report. Not later than the seventh day
next succeeding each Distribution Date, UACC shall deliver a report to the
Insurer stating the Specified Impaired Amount as of the end of the Collection
Period relating to such Distribution Date.

Section 4.11. Insurer Financial Statements. The Insurer agrees, at the written
request of the Issuer, to use the Insurer’s commercially reasonable efforts to
provide audited financial statements of the Insurer prepared in accordance with
accounting principles generally accepted in the United States of America, to the
extent that such audited financial statements are available.

ARTICLE V

DEFAULTS; REMEDIES

Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an Insurance Agreement Event of Default hereunder:

(a) any representation or warranty made by UACC, the Servicer, the Seller, the
Issuer, the Owner Trustee, the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Backup Servicer hereunder or under any of the other
Transaction Documents, or in any certificate or report furnished hereunder or
under the Transaction Documents, shall prove to be untrue, misleading, incorrect
or incomplete in any material respect and such untrue, misleading, incorrect or
incomplete representation or warranty is not cured within any applicable grace
period contained in the applicable Transaction Document;

(b) any failure by the Servicer to deliver to the Trustee for distribution to
the Owners any proceeds or payment required to be delivered under the terms of
the Transaction Documents that continues unremedied for a period of two Business
Days after written notice is received by the Servicer from the Trustee, the
Trust Collateral Agent or the Insurer or after the discovery of such failure by
an officer of the Servicer;

(c) (i) UACC, the Servicer, the Seller, the Issuer, the Owner Trustee, the
Trustee, the Trust Collateral Agent, the Collateral Agent or the Backup Servicer
shall fail to pay or deposit when due any amount payable by UACC, the Servicer,
the Seller, the Issuer, the Owner Trustee, the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer hereunder or under any other
Transaction Document and such failure continues for a period of at least two
Business Days or, if so specified in the applicable Transaction Document, the
applicable cure period set forth therein, or (ii) a legislative body has enacted
any law that declares or a court of competent jurisdiction shall find or rule
that this Insurance Agreement or any other Transaction Document is not valid and
binding on UACC, the Servicer, the Seller, the Issuer, the Owner Trustee, the
Trustee, the Trust Collateral Agent, the Collateral Agent or the Backup
Servicer.

(d) the occurrence and continuance of a “Event of Default” under the Indenture
(as defined therein) or the occurrence of a Servicer Termination Event under the
Sale and Servicing Agreement;

 

36



--------------------------------------------------------------------------------

(e) any failure on the part of UACC, the Servicer, the Seller, the Issuer, the
Owner Trustee, the Trustee, the Trust Collateral Agent, the Collateral Agent or
the Backup Servicer duly to observe or perform in any material respect any other
of the covenants or agreements on the part of UACC, the Servicer, the Seller,
the Issuer, the Owner Trustee, the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Backup Servicer contained in this Insurance Agreement or
in any other Transaction Document which continues unremedied for a period of
10 days with respect to this Insurance Agreement, or, with respect to any other
Transaction Document, beyond any cure period provided for therein, after the
earlier of (i) the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to UACC, the Servicer, the Seller,
the Issuer, the Owner Trustee, the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Backup Servicer. as applicable, by the Insurer (with a
copy to the Trustee) or by the Trustee, the Trust Collateral Agent or the
Collateral Agent (with a copy to the Insurer), or (ii) an officer of UACC, the
Servicer, the Seller, the Issuer, the Owner Trustee, the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer, as applicable,
has actual notice of any such failure;

(f) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
respective affairs, shall have been entered against UPFC, UACC, the Servicer,
the Seller, the Issuer, the Owner Trustee, the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer and such decree or order
shall have remained in force undischarged or unstayed for a period of
30 consecutive days;

(g) UPFC, UACC, the Servicer, the Seller, the Issuer, the Owner Trustee, the
Trustee, the Trust Collateral Agent, the Collateral Agent or the Backup Servicer
shall consent to the appointment of a conservator or receiver or liquidator or
other similar official in any bankruptcy, insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
UPFC, UACC, the Servicer, the Seller, the Issuer, the Owner Trustee, the
Trustee, the Trust Collateral Agent, the Collateral Agent or the Backup Servicer
or of or relating to all or substantially all of its respective property;

(h) UACC, the Servicer, the Seller, the Issuer, the Owner Trustee, the Trustee,
the Trust Collateral Agent, the Collateral Agent or the Backup Servicer shall
admit in writing its inability to pay its debts generally as they become due,
file a petition to take advantage of or otherwise voluntarily commence a case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar statute, make an assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;

(i) the cessation of the Trust Collateral Agent’s valid perfected first priority
security interest in the Collateral for the benefit of the Trust Secured
Parties;

 

37



--------------------------------------------------------------------------------

(j) Default (as defined in the Indenture) in the payment of principal of or
interest on the Notes when due;

(k) a claim is made of the Policy;

(l) the failure of UACC, the Seller or the Issuer to comply with, or maintain
the accuracy of, the Opinion Facts and Assumptions;

(m) the occurrence of a Level 3 Trigger Event (as defined in the Spread Account
Agreement);

(n) a Change of Control occurs with respect to UPFC or any of its Affiliates;

(o) failure by UACC to maintain, in good standing, a committed warehouse
facility of at least $250 million;

(p) the entry of final rulings against any of UPFC, its consolidated
subsidiaries or Affiliates by a court of competent jurisdiction assessing
monetary damages in excess of $10 million or settlements resulting in the
payment by the Seller or its Affiliates of amounts in excess of $10 million;

(q) Ray Thousand is no longer acting in his current capacities at UPFC, its
consolidated subsidiaries and Affiliates and a replacement for Ray Thousand,
acceptable to the Insurer, is not made within 90 days of (i) the departure of
Ray Thousand from UPFC, its consolidated subsidiaries or Affiliates or (ii) a
change in any such capacity;

(r) UPFC fails to maintain minimum Tangible Stockholders’ Equity of $120 million
plus 50 percent of positive net income less amounts used for stock repurchase
subsequent to the reporting period ended March 31, 2007 and each subsequent
quarter;

(s) UPFC fails to maintain a minimum EBITDA to Interest Expense coverage of 1.2
to 1.0, the test to be made on a quarterly basis (coinciding with UPFC’s
quarterly fiscal reporting) on a rolling six month basis;

(t) the Servicer fails to purchase Receivables within 30 days after the
occurrence of any of the events described in Section 4.2(c) of the Sale and
Servicing Agreement in accordance with Section 4.2(c) of the Sale and Servicing
Agreement; and

(u) UACC, the Servicer, the Seller, the Issuer, the Owner Trustee, the Trustee,
the Trust Collateral Agent, the Collateral Agent or the Backup Servicer assert
that any of the Transaction Documents to which it is a party is not valid and
binding on the parties thereto, or any finding or ruling made by any court,
governmental authority or agency having jurisdiction over any of the parties to
any other of the Transaction Documents or any property thereof that any material
provision of any of the Transaction Documents is not valid and binding on the
parties thereto.

 

38



--------------------------------------------------------------------------------

Section 5.02. Remedies; No Remedy Exclusive.

(a) Upon the occurrence of an Insurance Agreement Event of Default, the Insurer
may exercise any one or more of the rights and remedies set forth below:

(i) exercise any rights and remedies under the Transaction Documents in
accordance with the terms of the Transaction Documents or direct the Trustee or
the Trust Collateral Agent to exercise such remedies in accordance with the
terms of the Transaction Documents; or

(ii) take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts then due under the Transaction
Documents or to enforce performance and observance of any obligation, agreement
or covenant of UACC, the Servicer, the Seller, the Issuer, the Owner Trustee,
the Trustee, the Trust Collateral Agent, the Collateral Agent or the Backup
Servicer under the Transaction Documents.

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article, it shall not be necessary to give any
notice other than such notice as may be required in this Article V.

Section 5.03. Waivers.

(a) No failure by the Insurer to exercise, and no delay by the Insurer in
exercising, any right hereunder shall operate as a waiver thereof. The exercise
by the Insurer of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Insurer are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.

(b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Insurance Agreement Event of Default hereunder, by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Insurer and delivered to UACC, the Servicer, the Seller, the Issuer, the
Owner Trustee, the Trustee, the Trust Collateral Agent, the Collateral Agent or
the Backup Servicer. Unless such writing expressly provides to the contrary, any
waiver so granted shall extend only to the specific event or occurrence which
gave rise to the Insurance Agreement Event of Default so waived and not to any
other similar event or occurrence which occurs subsequent to the date of such
waiver.

 

39



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.01. Amendments, Etc. This Insurance Agreement may be amended, modified
or terminated only by written instrument or written instruments signed by the
parties hereto. The Servicer agrees to promptly provide a copy of any amendment
to this Insurance Agreement to the Collateral Agent, S&P and Moody’s. No act or
course of dealing shall be deemed to constitute an amendment, modification or
termination hereof.

Section 6.02. Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

(a)   To the Insurer:  

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

  Attention:   Insured Portfolio Management-Structured Finance (IPM-SF)    
(UPFC Auto Receivables Trust 2007-A)   Facsimile:   (914) 765-3810  
Confirmation:   (914) 765-3781   (in each case in which notice or other
communication to the Insurer refers to an Insurance Agreement Event of Default,
a claim on the Policy or with respect to which failure on the part of the
Insurer to respond shall be deemed to constitute consent or acceptance, then a
copy of such notice or other communication should also be sent to the attention
of each of the general counsel and the Insurer and shall be marked to indicate
“URGENT MATERIAL ENCLOSED.”) (b)   To the Seller:  

UPFC Auto Financing Corporation

Business Operations Office

860 W Airport Freeway, Suite 702

Hurst, Texas 76054

  Attn: David J. Carlton, Senior Vice President   Telephone: 817-577-6200  
Facsimile: 817-577-6201   with a copy to:  

United Auto Credit Corporation

18191 Von Karman Avenue, Suite 300

Irvine, California 92612

  Attn: Arash A. Khazei, CFO   Telephone: 949-224-1227   Facsimile: 949-224-1910

 

40



--------------------------------------------------------------------------------

(c)   To UACC and the Servicer:   United Auto Credit Corporation   18191 Von
Karman Avenue, Suite 300   Irvine, CA 92612   Attention: Arash A. Khazei (d)  
To the Trustee, the Trust Collateral Agent and the Collateral Agent:   Deutsche
Bank Trust Company Americas   60 Wall Street, 26th Floor   New York, NY 10005  
Attention: Structured Finance Services   Facsimile: (212) 797-8606 (e)   To the
Issuer:   UPFC Auto Receivables Trust 2007-A   c/o Wells Fargo Delaware Trust
Company   919 Market Street, Suite 700   Wilmington, DE 19801   Attention:
Corporate Trust Administration   With a copy to the Servicer at the address set
forth above.

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

Section 6.03. Severability. In the event that any provision of this Insurance
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

Section 6.04. Governing Law. THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OF LAW PROVISIONS.

Section 6.05. Consent to Jurisdiction.

(a) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
appellate court from any thereof, in any action, suit or proceeding brought
against it and to or in connection with any of the Transaction Documents or the
transactions contemplated thereunder or for recognition or enforcement of any
judgment, and the parties hereto

 

41



--------------------------------------------------------------------------------

hereby irrevocably and unconditionally agree that all claims in respect of any
such action or proceeding may be heard or determined in such New York state
court or, to the extent permitted by law, in such federal court. The parties
hereto agree that a final judgment in any such action, suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. To the extent permitted by applicable
law, the parties hereto hereby waive and agree not to assert by way of motion,
as a defense or otherwise in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that the related documents or the
subject matter thereof may not be litigated in or by such courts.

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

(c) Except as provided in Section 4.06 herein, nothing contained in this
Insurance Agreement shall limit or affect the Insurer’s right to serve process
in any other manner permitted by law or to start legal proceedings relating to
any of the Transaction Documents against any party hereto or its or their
property in the courts of any jurisdiction.

Section 6.06. Consent of the Insurer. In the event that the consent of the
Insurer is required under any of the Transaction Documents, the determination
whether to grant or withhold such consent shall be made by the Insurer in its
sole discretion without any implied duty towards any other Person.

Section 6.07. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

Section 6.08. Headings. The headings of Articles and Sections and the Table of
Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.

Section 6.09. Trial by Jury Waived. Each party hereto hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

 

42



--------------------------------------------------------------------------------

Section 6.10. Limited Liability.

(a) No recourse under any Transaction Document shall be had against, and no
personal liability shall attach to, any officer, employee, director, affiliate,
trustee or shareholder of any party hereto, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise in respect of any of the Transaction Documents, the Obligations or the
Policy, it being expressly agreed and understood that each Transaction Document
is solely a corporate obligation of each party hereto, and that any and all
personal liability, either at common law or in equity, or by statute or
constitution, of every such officer, employee, director, affiliate or
shareholder for breaches by any party hereto of any obligations under any
Transaction Document is hereby expressly waived as a condition of and in
consideration for the execution and delivery of this Insurance Agreement.

(b) In no event shall the Trustee, Trust Collateral Agent, the Backup Servicer
or the Collateral Agent be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if the Trustee, Trust Collateral Agent, the Backup
Servicer or the Collateral Agent have been advised of the likelihood of such
loss or damage and regardless of the form of action.

(c) In no event shall the Trustee, Trust Collateral Agent, the Backup Servicer
or the Collateral Agent be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond their control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action, including any
laws, ordinances, regulations, governmental action or the like which delay,
restrict or prohibit the providing of the services contemplated by this
Agreement.

(d) It is expressly understood and agreed by the parties hereto that (a) this
Insurance Agreement is executed and delivered by Wells Fargo Delaware Trust
Company, not individually or personally but solely as trustee of the Issuer, in
the exercise of the powers and authority conferred and vested in it under the
Trust Agreement, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wells Fargo Delaware Trust
Company but is made and intended for the purpose for binding only the Issuer and
(c) under no circumstances shall Wells Fargo Delaware Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Insurance
Agreement.

Section 6.11. Entire Agreement. The Transaction Documents and the Policy set
forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.

[Remainder of page intentionally blank; signature page follows]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Insurance Agreement,
all as of the day and year first above mentioned.

 

MBIA INSURANCE CORPORATION By:  

 

Title:   Assistant Secretary UPFC AUTO RECEIVABLES TRUST 2007-A, as Issuer By:  
Wells Fargo Delaware Trust Company, not in its individual capacity but solely as
Owner Trustee By:  

 

Title:  

 

UPFC AUTO FINANCING CORPORATION, as Seller By:  

 

Title:  

 

UNITED AUTO CREDIT CORPORATION, Individually and as Servicer By :  

 

Title:  

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Trustee, as Trust Collateral Agent, as Collateral Agent and as
Backup Servicer

By:  

 

Title:  

 

By:  

 

Title:  

 

UPFC Auto Receivables Trust 2007-A

Insurance Agreement Signature Page

4813-8011-3153.7